Citation Nr: 1131651	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO. 08-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial, compensable disability rating for residuals of a right ring finger injury, including a scar. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from February 1975 until February 1978. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in May 2011. 

The Board notes that the January 2007 rating decision granted service connection for tinnitus and denied service connection for hearing loss. No notice of disagreement was filed in regards to either of these decisions. As such, they are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals of a right ringer finger injury, including scar, is more severe than indicated by the noncompensable rating previously granted him. During his May 2011 hearing testimony, the Veteran reported that in addition to his scar he has residual nerve damage that goes up his arm.

The Veteran received a VA examination in October 2006. The examiner reported that the Veteran claimed that his in-service injury healed well, but that approximately 6 or 7 years ago he developed pain to that digit with some paresthesias, without loss of sensation or coordination. The examiner found him to have a soft tissue injury, laceration to the right 4th digit, with excellent cosmetic result; and to have a complaint of right ring finger pain. 

The Veteran received a VA neurology consultation the examiner noted that he reported pain and tingling of the right ring finger, which began in 1976. The examiner found the Veteran to be status post injury to the right ring finger in 1976 and to present with pain and paresthesias. The examiner found no clinical features of complex regional pain syndrome, but that his symptoms are suggestive of distal nerve supersensitivity with superimposed, perhaps repetitive, stress injury of the forearm. 

The Veteran also received a private examination from Dr. T.S.P. on May 11, 2011. The examiner noted that the Veteran reported symptoms beginning in 1976, including tingling and shooting pain when working and when his finger would touch something. The examiner found him to be status post injury to the right ring finger in 1976, and to present with intermittent shooting pain and paresthesias of the right 4th finger. The examiner found his symptoms to be suggestive of hyperalgesic response, caused by sensitization of peripheral nociceptors (distal nerve supersensitivity).

This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether there is objective medical evidence of any residuals of an in-service injury to the right ring finger. Although the October 2006 VA examiner found the Veteran to have a soft tissue injury and to complain of right ring finger pain, the examiner did not find whether the Veteran had actual nerve damage to his right finger caused by the in-service injury. In contrast, the later VA medical record and private medical record associated with the claims file found him to have a right ring finger nerve disorder, which the Veteran claimed to have existed since service. The record does not address whether the current right finger nerve disorder developed due to the in-service right ring finger injury. A medical opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board further notes that there is only one VA medical record associated with the claims file, from March 2007. However, that record indicates that the Veteran has had continuing treatment with VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010). Any VA medical records not already associated with the claims file should be obtained for review.
 
Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, specifically including those related to the right ring finger from the Veteran's separation from service to the present, if possible. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any right ring finger disorder found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any right ring finger disorder found to be present - to include a scar and/or nerve damage or impairment - had its onset in, was aggravated by, or is otherwise related to service. 

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






[Continued on the next page]  

_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


